Citation Nr: 1521394	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure or herbicide exposure (Agent Orange).

2.  Entitlement to service connection for a respiratory or pulmonary disorder, whether asbestosis or otherwise to include as due to asbestos exposure or herbicide exposure.

3.  Entitlement to service connection for osteoarthritis of multiple joints, including the cervical spine, lumbar spine, and bilateral hips.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was then transferred to the Veteran's home RO in Detroit, Michigan.  

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  This case was then remanded by the Board in March 2014 and after completing the additional development, the Agency of Original Jurisdiction (AOJ) has returned these matters to the Board for further appellate consideration.

The Veteran's claims file is wholly electronic.


FINDINGS OF FACT

1.  The competent medical and other evidence of record fails to establish that the Veteran's sleep apnea is etiologically related to active service to include as secondary to exposure to asbestos and/or herbicides.

2.  The competent medical and most probative evidence establishes that the Veteran does not have a diagnosis of asbestosis or any other asbestos-related disease or chronic respiratory disorder.

3.  The competent medical and other evidence of record fails to establish that osteoarthritis and/or disc disease involving the cervical spine, lumbar spine, and bilateral hips was present in service or manifest to a compensable degree within one year of service discharge; there is no such evidence relating these disorders to the Veteran's service.

4.  The competent medical and other evidence of record fails to establish that bilateral hearing loss had its onset in-service or within one year of service discharge and there is no competent evidence relating it to service.

5.  The competent medical and other evidence of record fails to establish that tinnitus had its onset in-service and there is no competent evidence relating it to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for osteoarthritis involving the cervical spine, lumbar spine, and bilateral hip are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

5.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No notice defect is found by the Board.  The Veteran was notified via letter dated in July 2008, of VA's duty to assist him in substantiating his service connection claims, the effect of this duty upon his claims.  The Veteran was also notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters addressed all notice elements and predated the initial adjudication by the AOJ in December 2008.

VA has also satisfied its duty to assist the Veteran in the development of his claims being adjudicated herein.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claims, including personal statements, testimony at an August 2010 Board hearing, and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.

As stated in the Introduction, the claims were remanded in March 2014.  The AOJ has substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ obtained VA medical opinions in June 2014 to assist in determining whether the Veteran's claimed disabilities are attributable to military service.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).  

The medical opinions are more than adequate, as they reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here, so there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.

Law and Analysis for Service Connection

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as arthritis (degenerative joint/disc disease), and certain organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Arthritis (degenerative joint/disc disease) is subject to presumptive service connection under 38 CFR § 3.309(a).  Because sensorineural hearing loss is considered an organic disease of the nervous system, hearing loss of that type is also subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a. 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative joint/disc disease) and organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

The Veteran contends he was exposed to herbicides during service.  Service personnel records reveal that he served aboard the USS EPPERSON, a ship recognized to have operated frequently in the coastal waterways of Vietnam and docked once at a pier there.  At the time of its March 2014 remand, the Board found the Veteran's testimony credible with regard to his reports that he went ashore and had conceded his presumptive exposure to Agent Orange or other herbicide agents.  However, none of the disorders on appeal (sleep apnea, asbestosis, osteoarthritis, hearing loss, and tinnitus) are among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds no support for a grant of service connection for any of the claimed disorders on this basis. 

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As regards claims for service connection based upon asbestos exposure, VA has established certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See Adjudication Procedure Manual, M-21-1, MR, Part IV, Subpart ii, Ch. 2, Section C, Para. No. 9 (Dec. 13, 2005); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The aforementioned Manual provisions note that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis, i.e., asbestosis, being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea, end-respiratory rales over the lower lobe, compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer, and cancer of the gastrointestinal tract.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


I.  Sleep Apnea

The Veteran also contends that he was exposed to asbestos during his service in the U.S. Navy while onboard the USS EPPERSON.  Although there is no official service department documentation, or any other objective evidence, to support his claim, he has provided private medical evidence reflecting a diagnosis of asbestosis.  Also of record is a lay statement from a fellow sailor indicating that the Veteran's quarters had asbestos piping very near his bed.  The Board again found the Veteran credible and conceded in-service exposure to asbestos when previously remanding this claim in March 2014.  

The Veteran contends that sleep apnea has been chronic since service, and alleges that the disorder may be due to his in-service exposure to asbestos and/or herbicides.  As noted above, the Board has already conceded that such exposure occurred.

Service treatment records do not document complaints or findings suggestive of sleep apnea prior to the Veteran's separation from service in August 1971.  The Veteran was diagnosed with obstructive sleep apnea following a December 2007 polysomnography almost 40 years later.  The clinician recommended some weight loss as part of the treatment.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no medical evidence linking sleep apnea to the Veteran's military service decades earlier and he has not submitted any medical opinion that relates it to his service/events therein.  See Hickson v. West, 12 Vet. App. 247.  The Veteran was afforded a VA examination in June 2014.  The examiner reviewed the claims file, noted the Veteran's assertions of sleep apnea with a history of snoring and confirmed the diagnosis of sleep apnea.  The rationale provided referenced the lack of any evidence of a history of sleep apnea or its symptoms during service.  The examiner also dismissed the possibility that the Veteran's asbestos exposure could be a cause or contributing factor since sleep apnea is related to upper airway anatomy and is in no way influenced by asbestos exposure or in any other way related to military service, including herbicide exposure.  The examiner ultimately found the Veteran's prominent tongue and palate, which made it difficult to visualize the airway, were the driving factors of his sleep apnea.  

In light of the above, the Board is unable to attribute the Veteran's post-service development of sleep apnea to his military service.  The VA opinion is the most probative and persuasive medical evidence in this case, as it is based upon a complete review of the Veteran's entire claims file and is supported by rationale.  The examiner considered the relevant history as contained in medical records and discussed the Veteran's symptoms in the context of that history.  Also considered was the Veteran's belief that his sleep apnea was the result of or caused by exposure to herbicides and/or asbestos.  The examiner had sufficient facts and data before him and was able to address fully the salient question as to the origin of the Veteran's current sleep apnea and its relationship to military service.  The claims folder contains no competent medical evidence refuting this opinion.  

As the preponderance of the evidence is against the claim for service connection for sleep apnea, the claim must be denied.  

II.  Respiratory or Pulmonary Disorder

The Veteran contends that he has asbestosis and alleges that the disorder is due to his already conceded in-service exposure to asbestos.  

Unfortunately, the primary impediment to a grant of service connection here is the absence of medical evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have asbestosis or any other chronic respiratory disorder any time during the appeal period.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

Service treatment records are entirely negative for any complaints, treatment, or diagnoses suggestive of asbestosis.  The Veteran did not indicate any specific respiratory complaints and there are no references to breathing problems or respiratory impairment of any sort.  During his separation physical in August 1971, the chest and lungs were normal on clinical evaluation and a chest X-ray was within normal limits with no defects noted.

Post-service clinical records include a chest X-ray from November 2007, which shows areas of small and large opacities, but no abnormalities, including pleural plaques or pleural thickening.  

Also of record is a February 2008 medical opinion in which a private physician concluded that there was sufficient laboratory and clinical evidence to establish a diagnosis of asbestosis.  The provider based the diagnosis upon the Veteran's long history of exposure to asbestos and asbestos related products (both military and civilian) as well as the signs and symptoms of chronic lung disease namely shortness of breath and crackling on chest exam.  He stated that laboratory data showed characteristic abnormalities of an interstitial fibrotic lung disease with both parenchymal and pleural disease on chest X-ray as well as a significant amount of restrictive deficit in pulmonary function.  See Medical Opinion from R.M.K., M.D. dated February 29, 2008.

Subsequently dated treatment records dated in August 2010 include a chest X-ray which showed increased density at the right apex laterally that extends into the soft tissues beyond the ribs in this region.  Additional views of the right shoulder including the adjacent pleural surface of the right lung apex were recommended to be reviewed by radiologist at the time of the exam.  The follow-up chest X-ray showed pleural thickening at the lateral aspect of the right apex which could represent a pleural plaque.  Adjacent to this superiorly and laterally was an area of ossification that could be an exostosis off the scapula.  It was then determined that given the Veteran's history of asbestos exposure a CT (computed tomography) scan would be beneficial to further characterize this region and see if possible additional pleural plaques are present.  

On evaluation by VA in June 2014, the reviewer found no demonstrable radiographic or other evidence of asbestosis; no diagnosis of any other respiratory disorder was assigned based on the record.  Referring to the February 2008 private medical opinion, the reviewer noted that Dr. RMK had been forced to discount the previous diagnosis of asbestosis.  In his own independent review, the provider noted the Veteran's service on a World War II era destroyer, a class of ship with known asbestos insulation in engineering spaces and around pipes.  He also noted the Veteran's post-service employment at an old industrial foundry with exposure to the blast furnaces and concluded that overall the Veteran has some history of, though probably not at high levels, of asbestos exposure both in the military and in civilian life.  

Although the August 2010 X-rays findings indicated possible pleural plaques, the examiner indicated that the current CT scan, the best available diagnostic tool for diagnosing asbestosis, specifically showed no evidence of asbestos-related pleural or lung disease.  As to the previous radiological findings, the examiner noted that the earlier December 2007 X-ray report showed only small opacities with no other changes suggestive of asbestos.  

In this case, there is no medical evidence indicating that the Veteran currently has asbestosis.  The VA examiner found insufficient clinical evidence to warrant a diagnosis or any acute or chronic disorder or residuals thereof. See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  While some doctors who evaluated the Veteran prior to this examination either suspected asbestosis, or concluded that he did have asbestosis by making such a diagnosis, the more sensitive CT scan showed no evidence of it or any other chronic respiratory disorder.  The Board is not concluding that the Veteran was not exposed to asbestos during service, but without medical evidence of a condition due to that exposure, the claim must be denied.  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall record shows that the diagnosis was in error that holding would not apply.  Accordingly, the competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, so there can be no valid claim.  

As the preponderance of the evidence is against the claim for service connection for asbestosis or any other chronic respiratory disorder due to herbicides or asbestos exposure, the claim must be denied.

III.  Osteoarthritis

The Veteran is seeking service connection for osteoarthritis that he contends is directly related to his military service.  He testified as to his belief that his osteoarthritis started in service because his duties required him to "hunch over" and symptoms have been present since that time.  Personnel records reveal that he took courses in electronics and radar and performed duties related to radio operation that are consistent with his assertions.

Service treatment records fail to reveal any significant complaints of generalized joint pain prior to his separation from service in August 1971.

There is also no evidence of arthritis or disc disease within one year of separation from his period of active duty.  The earliest relevant medical evidence is found in VA treatment records dated in 2005, 34 years after his separation from service when he began treatment for the spontaneous onset of right hip pain.  X-rays at that time were unremarkable.  A May 2007 MRI of the lumbar spine showed spondylolisthesis of L4-L5 with moderate to severe spinal stenosis and facet degeneration.  MRI of the hips also taken at that time showed severe right hip and mild left hip osteoarthrosis.  The Veteran eventually underwent total hip arthroplasty of the both hips in 2008 and 2010.  Other radiological findings include a CT scan of the neck from 2014, which showed degenerative changes and disc protrusion at C3-4 and C5-6.  None of these records in any way, suggests that the neck, back, or hip symptomatology originated during military service and there is no indication that the Veteran related his symptoms to service.  As a diagnosis of osteoarthritis or degenerative disc disease, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current osteoarthritis/disc disease may nonetheless somehow otherwise be related to his military service decades earlier.  

The Veteran submitted a March 2014 medical opinion from a private physician who noted the Veteran was a long-standing patient with a diagnosis of osteoarthritis and degenerative disc disease of the cervical spine.  According to the doctor, the Veteran related that during his time in the military he was required to bend his neck for prolonged periods.  Based on this history, the examiner concluded that there was a greater than 50 percent chance that the Veteran's military duties contributed to the current diagnosis of osteoarthritis and degenerative disease in his cervical spine.  See Medical Opinion from D.A. Hug, M.D. dated March 31, 2014.

Also of record is a May 2014 opinion from the Veteran's orthopedic surgeon, who concluded that there was a greater than 50 percent probability that the severe osteoarthritis of both hips, which required bilateral total hip replacements, is directly related to the Veteran's military duty as a radar operator.  He noted that the Veteran had described the nature of the positions he sat in for long periods of time with hips and knees flexed staring at a radar screen.  He concluded that the Veteran's current medical history documents the progressive arthritis and ultimately the necessary total hip replacements.  See Medical Opinion from P.W. Greene, III, M.D. dated May 8, 2014.

Pursuant to the Board's 2014 remand order, the Veteran underwent a VA examination in June 2014.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's reported history of working long hours bent over the scope as a radar operator was also noted.  Following the examination, the examiner concluded that the Veteran's currently diagnosed degenerative arthritis involving the cervical spine, lumbar spine, and hips with subsequent hip arthroplasties, was less likely as not due to military service.  He explained that early onset degenerative arthritis is an overuse syndrome while onset late in life is nearly ubiquitous in the population and is part of normal life.  In this case onset occurred after age 55, more than 30 years after discharge and there is no history of repetitive motion or increased axial loading (carrying heavy loads) aside from the Veteran's history of obesity after service.  In addition, the history of maintaining a flexed position of the spine is not recognized as predisposing to degenerative arthritis.  

Based on the evidence in this particular case, the Board finds that service connection for osteoarthritis is not warranted.  The June 2014 VA opinion is the most probative and persuasive medical evidence as it is based upon a complete review of the claims file, sets out the most helpful and complete discussion of the medical questions, and is supported by adequate rationale.  The VA examiner considered the Veteran's history of in-service duties as a radar operator, the relevant history as contained in medical records from service onward, the results of the clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also, the VA opinion reflects access to the findings from the Veteran's private treating physicians.  The VA examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's current osteoarthritis/disc disease of the cervical spine, lumbar spine and hips and their relationship to his military service.  This is particularly important, in the Board's judgment, as his references and specificity make for a more persuasive rationale.

That notwithstanding, careful consideration has also been given to the opinions of the private medical providers as to the nature and etiology of the Veteran's osteoarthritis and disc disease.  The Board is cognizant that the both providers, clearly evaluated the Veteran over time and thus are presumably well aware of his longstanding history of orthopedic problems.  However the opinions are fairly cursory in that neither examiner adequately explained what evidence in the Veteran's treatment records supported their conclusions, and did not reference any clinical data or other evidence as rationale for the opinions.  See Bloom v. West, 12 Vet. App. 1985 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  For example, the private physicians stated that the Veteran's osteoarthritis and disc disease are directly related to his prolonged sitting as a radar operator in the military, but pointed to no evidence to support that finding.  They did not address additional contributing factors, such as age-related changes or the Veteran's post-service occupational duties, and their significance, if any, to his current disabilities.  

The persuasive value of the favorable opinions is further weakened as there is no indication that the private physicians reviewed any other relevant evidence in the claims file in formulating their opinions.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

However, had the private physicians in the present case been able to review the claims file, they would have observed that there is no indication that the Veteran had a need for continued or ongoing medical care due to any acute neck, back, or hip symptoms in the immediate years after service.  Neither opinion addresses the lack of documented complaints during service and failed to account for the more than 30-year gap in the medical record from the time of the Veteran's discharge from service in 1971 until the first documented symptoms in 2005.  

As a result, the favorable opinions did not adequately address how it was that events that occurred so long ago were manifesting the current symptomatology claimed by the Veteran, particularly in light of the absence of clinical evidence at service discharge.  In this case, the examiner's reliance upon reported history of in-service events decades prior, without evidence or analysis of events at separation or in the years after service, seemingly provides no more than a speculative nexus between service and the post-service development of osteoarthritis/disc disease.  The VA medical opinion, by contrast, offers a rationale that refers to the Veteran's actual treatment records, general medical principles, and benefits from the examiner's expertise.  This fact is particularly important, in the Board's judgment, as the 2014 VA examiner's references and specificity make for a more persuasive rationale.

After weighing all the evidence, the Board finds greater probative value in the 2014 VA opinion, and, in light of the other evidence of record, this negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  The private medical opinions, while not discounted entirely, are entitled to less probative weight in view of the remaining evidence. 

As the preponderance of the evidence is against the claim for service connection for osteoarthritis and/or disc disease of the cervical spine, lumbar spine, and bilateral hips, the claim must be denied.

IV.  Bilateral hearing loss/tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends is directly related to excessive noise exposure during service.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Turning to the evidence of record, the Veteran's DD-214 reveals that he served as a radio operator.  His specific military occupational specialty (MOS) does not appear to be one identified as having a high probability of noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010).  However he has also provided written testimony from a fellow sailor of having in-service noise exposure from five-inch ship guns that were directly above his quarters.  The Board finds no reason to doubt the Veteran's description of exposure to hazardous military noise.  Accordingly, in-service noise trauma is established in this case on a facts-found basis.  See March 2014 Board Remand.  

Service treatment records appear to show that at his May 1967 entrance examination, his pure tone thresholds were 15(30), 10(20), 0(10), and 0 decibels in the right ear at 500, 1,000, 2,000, and 4,000 Hertz (Hz) and in the left ear 15(30), 10(20), 0(10), and 5 decibels.  (The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency.)  At the time of his August 1971 separation physical, the Veteran scored 15/15 on his whispered/spoken voice test.  

There is no evidence of sensorineural hearing loss having manifested to a compensable degree within one year of separation from his period of active service.  In fact, there are no pertinent clinical records associated with the claims file until almost 40 years later, when the Veteran's bilateral hearing loss was characterized as noise-induced in February 2008 and as partially noise-induced in August 2010, based on history provided by the Veteran.  As hearing loss was not demonstrated until well after one year following his separation from his period active duty, the evidence is against service connection on a direct or presumptive basis. 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran submitted a medical opinion from private audiologist dated in March 2014 who noted the Veteran's medical history was significant for military noise exposure.  The audiologist noted the Veteran's report that his quarters were very close to 5-inch guns and he was exposed to loud gunfire constantly without hearing protection.  In contrast, the Veteran reported, during his civilian career when he was exposed to noise he always wore hearing protection.  The Veteran reported a history of stapedectomy surgery in his left ear.  A current audiogram showed moderate to profound mixed hearing loss in the right ear and normal to profound sensorineural hearing loss in the left ear.  The audiologist concluded that it was at least as likely as not (50 percent probable) that the Veteran's binaural hearing loss and tinnitus were caused by or a result of his noise exposure while in the U.S. Navy.  She explained that the Veteran experienced impulse noise, which is a short-duration sound characterized by a shock wave having instantaneous rise time, during his military service.  This type of noise is usually the result of a sudden release of energy such as an explosion or weapon fire.  Impulse noise occurs in the military where noise sources are weapons.  See Medical Opinion from L J.C., Au.D., March 28, 2014.

The Board notes that when examined by VA in 2014, the Veteran reported that he first noted hearing difficulties and tinnitus 20-25 years ago and gave a history of left stapedectomy about that time.  He reported that he was exposed to military noise from 5-inch guns without hearing protection.  After service he worked 30 years in the steel mill, with hearing protection.  He reported one employer-initiated hearing test, but could not recall any results.  He also reported some recreational noise exposure (chain saw).  

Referring to the military service evaluations, the audiologist noted the Veteran had normal hearing in both ears, but stated that without an audiogram at the end of service to compare to his entrance audiogram it is not possible to determine with certainty if any or how much of the current hearing loss was caused by noise exposure during the military.  However, Veteran reported onset of hearing problems approximately 20 years ago, both ears.  He was seen for his hearing difficulties and had a left stapedectomy, a procedure to improve middle ear disorders.  Such surgical procedure is not a treatment for noise-induced hearing loss, the examiner explained.  

After reviewing the claims file in its entirety, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the audiologist opined the Veteran had mixed right ear hearing loss and sensorineural left ear hearing loss that is less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  The examiner opined that the Veteran's right mixed hearing loss is not a type of hearing loss associated with noise injury.  Therefore, as the reported onset of hearing loss is associated with treatment for middle ear disease 20 years ago (approximately 20 years after separating from military service), the current hearing loss is less likely as not due to military noise exposure.  

The examiner also concluded that tinnitus it was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  There is no documentation of tinnitus found in service treatment records and the Veteran reports onset of tinnitus approximately 20 years ago at the same time he was treated for middle ear disorder with subsequent surgery.  Tinnitus is a symptom of middle ear disorders and therefore is less likely as not due to military noise exposure 

Based on the evidence in this particular case, the Board finds that service connection for hearing loss and tinnitus is not warranted.  The fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection. 

In this case, the Board finds the 2014 VA opinion is highly probative as it is based upon a complete review of the Veteran's claims file and supported by detailed rationale.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in service treatment records to provide a negative opinion.  The facts here are distinguishable because the VA audiologist clearly acknowledged the Veteran's history of military noise exposure (relevant in-service injury).  The examiner ultimately concluded that this noise exposure was not the precipitant of the hearing loss considering the Veteran reported the onset of hearing problems approximately 20 years ago (approximately 20 years after separating from military service).  

The audiologist also referenced other possible explanations for the Veteran's hearing loss, including a history of middle ear disorders and mixed hearing loss, which could not be ruled out.  In doing so he did not base his opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations. 

In contrast, the private opinion is contradicted by the overall evidence.  When viewed against the background of the entire claims file, the Board notes that the private provider did not adequately discuss the other factors present in this case for the development of hearing loss and tinnitus, namely, left stapedectomy and mixed hearing loss, nor did the private provider explain how the intercurrent injury might have affected the Veteran's hearing.  Moreover, the opinion is also considerably weakened by the fact that it does not reflect knowledge of the Veteran's entire history since 1970, since it failed to account for the substantial gap in time between the Veteran's exposure to loud noises in service and the initial manifestation of his hearing loss.

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray, supra.  The private medical opinion, while not discounted entirely, is entitled to less probative weight in the face of the remaining evidentiary record.

As the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, the claims must be denied.

Additional Considerations and Conclusion

Consideration has been given to the Veteran's assertions that his claimed disabilities had their onset in service.  As a lay person, the Veteran is competent to state his own observations.  However, lay persons are not competent to provide opinions on complex medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), even though lay statements may provide evidence of medical diagnosis in some circumstances.  

As to the specific issues in this case, the process of determining whether a disorder is due to exposure to asbestos or herbicides falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In other words, the Veteran is competent to give evidence about what he sees and feels (e.g., to report that he had sleep difficulties, breathing problems, chronic multiple joint pain, and diminished hearing, during and since service).  

However, the Veteran is not competent to assign a diagnosis of sleep apnea, asbestosis, or osteoarthritis, as the cause or onset of such disorders is not observable by a lay person.  Similarly, the Veteran is not able to provide a probative medical opinion on the relationship between his military service and such disorders.  That assessment is not simple in nature and in this case, requires specialized training for a determination as to both diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent medical evidence.  

In this case, the Board finds that the Veteran's opinion regarding a relationship between his military service and disabilities claimed as resting from exposure to asbestos or herbicides is not sufficient to overcome the evidence of record weighing against such a relationship.  Jandreau, supra; Buchanan, supra.  

In determining the probative value of the Veteran's statements that he experienced hearing loss or tinnitus during service or within one year after his 1971 service discharge, and continues to experience that same hearing loss and tinnitus, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences or post-service observations.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that it is more than 40 years since the Veteran's service discharge, and more than 45 years since his service induction.  Notably, the Veteran has not provided post-service records relating to hearing loss or tinnitus until after the Veteran underwent post-service stapedectomy.  The mere absence of medical records showing hearing loss or tinnitus within one year following the Veteran's service discharge does not contradict a Veteran's statements about the onset of his symptoms of hearing loss and tinnitus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this case, the Veteran did not provide evidence of claimed hearing loss or tinnitus until after intercurrent injury to hearing was diagnosed.  The period without problems until intercurrent injury weighs against the claim.  

Additionally, the Veteran has not provided any explanation as to why he delayed seeking filing a claim for hearing loss or tinnitus for over 40 years following separation from service, although he initially sought and obtained VA education benefits and submitted a service connection claim for respiratory disorder bilateral hearing loss in 1974.  The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for hearing loss or tinnitus until after intercurrent injury (treated with stapedectomy) weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

The Board is not implying that the Veteran has an intent to deceive, as to the claims for service connection for hearing loss and tinnitus, but, rather, simply finds that the evidence as a whole establishes, by a preponderance, that the Veteran is mistaken in his recollections due to the fallibility of human memory for events from more than 40 years ago.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding intent to speak the truth, statement may lack credibility because of faulty memory)(cited in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014).

Accordingly, the preponderance of the evidence is against each of the claims addressed in this decision, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea, to include as due to asbestos exposure or herbicide exposure is denied.

Service connection for a respiratory or pulmonary disorder, whether asbestosis or otherwise, to include as due to asbestos exposure or herbicide exposure is denied.

Service connection for osteoarthritis of multiple joints, including the cervical spine, lumbar spine, and bilateral hips is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


